UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2129


DERRICK ALLEN,

                    Plaintiff - Appellant,

             v.

ESTHER BENNETT; T. CALDWELL, Chief of Police; T. A. BYRD, Assistant
Chief of Police; R. B. ALDRIDGE, Patrolman; DURHAM COUNTY SHERIFF
DEPARTMENT; THE CITY OF MEBANE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00184-TDS-LPA)


Submitted: February 17, 2022                                 Decided: February 22, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Allen appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint. The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B). The magistrate judge recommended that relief be denied and advised Allen

that failure to file timely, specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Allen received proper notice

and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)).

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED

                                             2